TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 26, 2020



                                      NO. 03-18-00122-CR


                                  The State of Texas, Appellant

                                                  v.

                           Gloria Elizabeth Romero-Perez, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
          REVERSED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order entered by the district court. Having reviewed the record and

the parties’ arguments, the Court holds that there was reversible error in the district court’s order.

Therefore, the Court reverses the district court’s order granting Romero-Perez a new trial, and

remands this cause to the district court with instructions to reinstate the judgment of conviction

and the sentence in accordance with the jury’s verdict. Because appellee is indigent and unable

to pay costs, no adjudication of costs is made.